NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                              LAURI A. TUPPER,
                               Petitioner/Appellee,

                                        v.

                              GARY A. TUPPER,
                             Respondent/Appellant.

                           No. 1 CA-CV 14-0831 FC
                                FILED 10-22-2015


           Appeal from the Superior Court in Maricopa County
                          No. DR1998-092983
                 The Honorable Timothy J. Ryan, Judge

                                  AFFIRMED


                                   COUNSEL

Lauri A. Tupper, Queen Creek
Petitioner/Appellee

Gary A. Tupper, Gilbert
Respondent/Appellant
                          TUPPER v. TUPPER
                          Decision of the Court




                      MEMORANDUM DECISION

Judge Patricia A. Orozco delivered the decision of the Court, in which
Presiding Judge Margaret H. Downie and Judge Maurice Portley joined.



O R O Z C O, Judge:

¶1          Gary A. Tupper (Father) appeals from the family court’s
order denying reimbursement of child support payments to Lauri A.
Tupper, aka Lauri A. Rodriguez (Mother). For the following reasons, we
affirm.

                FACTS AND PROCEDURAL HISTORY

¶2           Father and Mother divorced in 1998. They have three
children—C.T., V.T., and L.T. Father was required to pay child support
pursuant to a 1998 child support order, which was later modified in 2002.

¶3           Father paid child support until May 2013, when the
youngest child, L.T., graduated from high school. In November 2012,
Mother applied for Supplemental Security Income (SSI) on L.T.’s behalf.
In October 2013, L.T. was awarded SSI benefits retroactive to December
2012. Meanwhile, Father did not petition the family court to terminate his
child support obligation until March 2014, which the court granted in May
2014.

¶4            Father requested that the family court order Mother to
reimburse the November 2012 through May 2013 child support payments.
The family court denied Father’s request for retroactive reimbursement,
because those payments predated the termination order. Father timely
appealed, and we have jurisdiction pursuant to Article 6, Section 9, of the
Arizona Constitution and Arizona Revised Statutes (A.R.S.) sections 12-
120.21.A.1, and -2101.A (West 2015).1



1     We cite the current version of applicable statutes when no revisions
material to this decision have since occurred.



                                    2
                            TUPPER v. TUPPER
                            Decision of the Court

                               DISCUSSION

¶5            Father argues that the family court erred by finding that
A.R.S. § 25-527 does not provide for reimbursement of his child support
payments. We review the family court’s application and interpretation of
a statute de novo. Thomas v. Thomas, 203 Ariz. 34, 36, ¶ 7 (App. 2002)
(citation omitted). A court’s decision whether to order reimbursement for
the overpayment of child support is within its discretion. See A.R.S. § 25-
527.B. A court abuses its discretion when it “commits an error of law in
the process of reaching a discretionary conclusion.” In re Marriage of
Williams, 219 Ariz. 546, 548, ¶ 8 (App. 2008) (citation omitted).

¶6             “When interpreting a statute, our primary goal is to give
effect to the legislature's intent.” Id. at 548–49, ¶ 10 (citation omitted). The
statutory language is the best evidence of the legislature's intent. Id. at
549, ¶ 10 (citation omitted). If the statutory text can be reasonably
interpreted to have more than one meaning, we look to the historical
background, spirit, purpose, and effects of the statute to determine
legislative intent. Id. at 548–49, ¶ 10 (citation omitted).

¶7           Father argues that A.R.S. § 25-527 provides for
reimbursement of the November 2012 through May 2013 child support
payments, even though his child support obligation was not terminated
pursuant to court order until 2014. We disagree.

¶8            Under A.R.S. § 25-527, “[a]n obligor whose obligation to pay
support has terminated may file a request for reimbursement against the
obligee for support payments made in excess of the amount ordered.”
Thus, the statute provides for reimbursement of payments made after the
child support order terminated. See AZ S. F. Sheet, 2004 Reg. Sess. S.B.
1334 (explaining that the purpose of the statute was to reimburse child
support payments made after termination due to, for example,
“notification delays between the obligor, clearinghouse, obligee and
employer”).

¶9            Father’s child support obligation did not terminate until
May 2014. Because Father made his last child support payment in May
2013—a year before the order terminated—A.R.S. § 25-527 does not apply.
Furthermore, A.R.S. § 25-327.A would also preclude retroactive
reimbursement. Under A.R.S. § 25-327.A, the family court cannot
retroactively reduce or terminate a child support order, and the child
support here would have been terminated on April 1, 2014—the first day
of the month following Father’s motion to dismiss. Even if the family



                                       3
                            TUPPER v. TUPPER
                            Decision of the Court

court found “good cause,” the earliest possible effective date to terminate
or reduce the child support would have been March 26, 2014—the date
Father filed his motion to dismiss. See A.R.S. § 25-327.A. In either
scenario our conclusion does not change because Father made his last
child support payment several months before his support obligation
would have reduced or terminated.

¶10            Father also argues that the family court erred “in ruling that
it did not have jurisdiction to provide retroactive reimbursement.” The
family court stated in its August 2014 order that it was “without
jurisdiction” to provide retroactive reimbursement. However, the family
court clarified in its October 2014 order that “[w]hen the [c]ourt states that
it is without jurisdiction, the [c]ourt means to say that there is no statutory
authority for the relief requested by Father.”            Therefore, Father’s
jurisdiction argument is moot.

¶11          Finally, Mother requests attorney fees on appeal, including
fees incurred in consulting with an attorney, pursuant to A.R.S. § 25-324.
Because Mother is unrepresented on appeal, and in our discretion, we
decline to award Mother’s fees incurred in consulting with an attorney.
However, she is entitled to her costs, upon compliance with ARCAP 21.

                              CONCLUSION

¶12         For the foregoing reasons, we affirm the family court’s order
denying reimbursement of the child support payments.




                                   :ama




                                      4